Citation Nr: 1615719	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  12-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to an increased rating in excess of 10 percent for scars residual to left leg abscess. 

4.  Entitlement to an increased rating in excess of 20 percent for discogenic disk disease changes and small central disk protrusion with mild impression upon thecal sac and paravertebral muscles myositis (cervical spine disability).

5.  Entitlement to an increased rating in excess of 20 percent for discogenic disk disease with small left posterolateral disc protrusion, mild narrowing neural foramina, central disc protrusion with impression on thecal sac and lumbar myositis (lumbar spine disability).

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2000 to August 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO increased the Veteran's disability rating for scar for left leg abscess to 10 percent, and denied increased disability ratings for service-connected cervical spine and lumbar spine disabilities..  In March 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

This appeal also arose from a July 2012 rating decision in which the RO denied service connection for PTSD.  In January 2013, the Veteran filed a NOD.  The RO issued a SOC in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2013.  

In April 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

As regards characterization of the appeal concerning the Veteran's claim for service connection for PTSD, the Board notes that although the RO did not address the claim as a request to reopen a previously denied claim, as discussed below, there was a prior, final denial of service connection for PTSD.  Hence, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as now encompassing both matters set forth on the title page.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals that with the exception of VA medical records, the documents therein are either duplicative of the evidence in VBMS or are irrelevant to the issues on appeal.

The Board's decisions reopening the claim for service connection for PTSD, addressing that claim on the  merits, and  on the Veteran's claim for an increased rating for a left abscess scar are set forth below.  The claims for increased ratings for service-connected cervical and lumbar spine disabilities are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.   

As a final preliminary matter, it is noted that, during the Board hearing, the Veteran appeared to raise a claim for service connection for residuals of his left leg abscess other than a scar.  As this matter has not been adjudicated by the AOJ, it is not properly before the Board, and is referred for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In a January 2010 decision, the RO denied the Veteran's claim for service connection for PTSD.  Although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

3.  New evidence has been associated with the claims file since the January 2010 RO denial that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

4.  Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, and the record includes unsupported assessments of PTSD, the most persuasive medical evidence on the question of current diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.

5.  The Veteran has two scars on his left shin, resulting from an in-service surgery to treat an abscess; neither scar is shown to be of the type or size to warrant a higher rating.


CONCLUSIONS OF LAW

1.  The RO's January 2010 denial of the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.  §§ 3.104; 20.302, 20.1103 (2015).  

2.  As additional evidence received since the RO's January 2010 denial is new and material, the criteria for reopening the claim for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2015).

4.  The criteria for a rating in excess of 10 percent for scars residual to left leg abscess are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

At the outset, the Board notes that, given the favorable disposition of the request to reopen the previously denied claim for service connection for PTSD, all notification and development action needed to fairly adjudicate this claim has been accomplished.

As regards the remaining claims herein decided, the Board notes that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.   

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, the Veteran filed his claim for an increased rating for his left knee scar in September 2010.  In a pre-rating letter sent that same month, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The AOJ also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The Veteran filed his PTSD claim in March 2011.  In an April 2011 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of multiple VA examinations, as well as service treatment records, VA medical treatment records, and Social Security Administration records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's Board hearing, as well as various written statements by the Veteran.  The Board finds that no further AOJ action in connection with any of the claims herein decided, prior to appellate consideration, is required.

As for the April 2015 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the April 2015 hearing, the undersigned identified the issues on appeal-to include the matters herein decided.  Also, information was solicited regarding the onset, nature and severity of the Veteran's disabilities,  and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  at 497.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, as discussed below, nothing during the hearing or since gave rise to the possibility that there was any pertinent, existing evidence outstanding with respect to any claim currently being decided.  The Board finds that the evidence of record provides a sufficient basis for consideration of these claims. 

Also, as noted, the Veteran was afforded a VA examination in connection with his claim for an increased rating for a left knee scar in November 2010, and a VA examination in connection with his claim for PTSD in March 2012.  The Board finds-as discussed in more detail, below-that the VA examinations are adequate for evaluation of the claims herein decided, as they represent a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Request to reopen

By way of background, the Veteran filed a claim for service connection for PTSD in June 2009.  The RO denied the claim in January 2010, as the Veteran did not have a verified in-service stressor.  See 38 C.F.R. § 3.304(f) (2009). 

The evidence of record at the time of the January 2010 decision consisted of the Veteran's service treatment records, a September 2009 VA memorandum documenting a formal finding of a lack of information required to corroborate the Veteran's stressor,  and the report of an August 2009 VA examination.  The service treatment records document no diagnosis of, or treatment for, PTSD.  The August 2009 VA examination report indicated that the Veteran had a diagnosis of PTSD, which the Veteran attributed to "combat experience."  However, the RO found that the Veteran's records failed to show substantiating evidence that he engaged in combat; thus, the claimed stressor could not be corroborated.  

Although the Veteran was notified of the denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the AOJ's January 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in March 2011.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 1988 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the January 2010 AOJ decision includes VA treatment records dated from April 2008 to March 2012.  In addition, VA examination reports dated September 2011 and March 2012 were added to the claims file, as well as a statement from the Veteran.  The March 2012 VA examination report contained details of a stressor experienced by the Veteran. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claim for service connection for PTSD.  As noted, at the time of the prior, January 2010 AOJ denial, the evidence of record consisted of service treatment records and a VA examination report that indicated the Veteran did not have a stressor.  The newly submitted evidence indicates that the Veteran may have experienced a stressor.

The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the January 2010 denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disability for which service connection under consideration.  While not in any way dispositive, as this newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection for PTSD

The Veteran contends that he has been diagnosed with PTSD and should be granted service connection for the disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

For claims such as this one, in  in which an appeal was certified to the Board prior to August 4, 2014, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 [2014](2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  

Considering the pertinent evidence in light of the applicable legal authority, the Board finds that service connection for PTSD is not warranted because the weight of the competent, probative evidence establishes that the Veteran does not meet the diagnostic criteria for PTSD. 

Throughout the period under consideration, the Veteran was consistently seen at VA for mental health treatment.  Monthly VA mental health treatment notes from May 2010 through May 2011 indicate that the Veteran was formally diagnosed with major depressive disorder, but also experienced "symptoms consistent with PTSD."  VA mental health treatment notes in May and September 2011 indicated the Veteran had a primary diagnosis of major depressive disorder and PTSD.
Also in September 2011, the Veteran underwent a VA mental health examination in relation to his service-connected major depressive disorder.  Following examination, the VA psychiatrist confirmed the Veteran's diagnosis of depressive disorder, NOS, and also provided a diagnosis of alcohol abuse.  She indicated that the two diagnoses were separate and distinct, with no relation to each other. Further, she concluded that no other mental disorder was found.

VA mental health treatment notes dated through March 2012 continue to note the Veteran experienced symptoms consistent with PTSD.

In March 2012, the Veteran underwent a VA PTSD examination.  At that time, it was noted that the Veteran's treatment records indicated a diagnosis of PTSD but also depressive disorder, NOS.  The examiner was asked to clarify the Veteran's stressor and determine if it was related to any combat experience.  The examiner found that the Veteran reported a stressor in July 2008, at his initial mental health evaluation.  The stressor involved hearing gunshots and seeing bodies while the Veteran was working as a police officer, and having the incident remind him of Iraq.  The Veteran indicated that the incident made him feel anxious and caused sleeping difficulties.  The VA examiner determined that while the Veteran had some symptoms consistent with PTSD, the stressor reported by the Veteran was not related to his military service, as it occurred 4 years after his discharge.  Further, the examiner determined that the Veteran's claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner concluded that it was less likely than not that any mental health diagnosis was related to military service.

Also in March 2012, a VA psychologist indicated that the Veteran had a primary diagnosis of PTSD.  Multiple VA mental health treatment notes from April 2012 through April 2013 indicated that the Veteran continued to experience "PTSD symptoms," and an April 2013 note reflects a diagnosis of major depressive disorder and PTSD.

In July 2013, the Veteran underwent a VA mental health examination.  At that time, the examiner determined that the Veteran's diagnosis of major depressive disorder was the only mental health diagnosis that conformed to DSM-IV criteria.  The examiner found no other mental health disorder present, although she did note the April 2013 VA treatment note indicating a PTSD diagnosis.

Further VA mental health treatment notes from April 2013 through April 2014 indicated that the Veteran continued to experience "PTSD symptoms," and a June 2014 VA treatment note indicated a diagnosis of PTSD. 

In November 2014, the Veteran underwent a VA mental health examination.  The examiner noted that the Veteran's treatment records noted diagnoses of PTSD.  At that time, however, the VA examiner diagnosed the Veteran with major depressive disorder and found he had no other mental health disorder. 

During the April 2015 hearing, the Veteran testified that he had been diagnosed with PTSD by his VA doctors.

The Board finds that, although the record documents assessments of PTSD and PTSD symptoms, such assessments do not persuasively establish that the Veteran has met the diagnostic criteria at any time pertinent to this appeal.  Rather, the weight of the competent, probative evidence indicates that the Veteran does not meet such diagnostic criteria.  Notably, while the Veteran's treatment records document a diagnosis of PTSD in May 2011, September 2011, March 2012, April 2013 and June 2014, the Board notes that there is no evidence in the record that any of these diagnoses was based on DSM-IV criteria, as no reference to the DSM-IV was made with respect to the PTSD diagnoses, no PTSD symptoms were identified, and the basis for the diagnoses was not otherwise explained.

By contrast, the March 2012 VA examiner explicitly found that the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-IV.  As rationale, the examiner explained that while the Veteran experienced some symptoms of PTSD, his stressor was not related to a fear of hostile military or terrorist activity.  Such conclusion is consistent with, and supported by, the  July 2013 and November 2014 diagnoses of psychiatric disability other than PTSD.    The Board finds that this medical opinion-based on current clinical findings and a full consideration of the Veteran's documented history-constitutes probative evidence on the question of whether the Veteran has PTSD in accordance with the applicable diagnostic criteria.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that assessing the probative value and weight to be assigned evidence is within the province of the Board). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also McClain, supra.  Accordingly, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought; there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence discussed above, the Board has considered the Veteran's assertions that he has PTSD due to his military service; however, his assertions  as to diagnosis do not provide persuasive support for the claim. 

The matter of whether the Veteran meets the diagnostic criteria for a particular psychiatric disability is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran has a current, compensable psychiatric disability of PTSD based on DSM-IV criteria-the matter upon which this claim turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise to competently address.  Id.  Hence, lay assertions in this regard have no probative value.

In conclusion, because the weight of the evidence shows that the Veteran does not meet the diagnostic criteria for PTSD, he fails to meet the first requirement of his service connection claim-the existence of the disability for which service connection is sought.  As a result, the remaining criteria of 38 C.F.R. § 3.304(f) need not be addressed, as service connection for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim on the question of diagnosis, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After a careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Historically, in a March 2009 rating decision, the RO granted service connection for a scar for left leg abscess (hereinafter, "left leg scar"), and assigned an initial noncompensable percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, effective July 1, 2008.  In September 2010, the Veteran filed a claim for an increased rating from which this appeal ensues.  The Board notes that in a decision dated November 2010, the RO increased the rating to 10 percent, effective September 10, 2010, under Diagnostic Code 7804.  

At the outset, the Board notes that the diagnostic criteria pertaining to scars have been revised.  The revised criteria apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  In this case, the Veteran's claim was filed in September 2010.  As such, the revised criteria are for application, and all diagnostic codes discussed herein are the version in effect as of October 23, 2008.

Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's left leg scar is not warranted at any time pertinent to the current claim for increase.

Under DC 7804, a 10 percent rating is warranted for one or two scars that are either unstable or painful.  The VA examination reports of record do not show that the Veteran has more than two scars on his left leg.  Furthermore, the Veteran does not claim that he has more than two service-connected scars.  Moreover, the scars are shown to be painful, but not unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. 
§ 4.118, DC 7804, Note 1.  As a result, because the Veteran has no more than two scars, neither of which is unstable, a rating in excess of 10 percent under DC 7804 is not warranted. 

In determining whether a higher rating is warranted, the Board has considered the applicability of other diagnostic codes under 38 C.F.R. § 4.118, pursuant to which higher ratings are available for deep scars of a certain size, or scars that are disfiguring or cause limitation of motion. 

First, the Board concludes that DC 7800 is inapplicable because this DC applies only to scars of the head, face, or neck.  

Under DC 7801, a scar, other than on the head, face, or neck, that is deep and nonlinear, and that covers an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters) warrants a 20 percent rating.  A similar scar covering an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters) warrants a 30 percent rating.  And, such a scar covering an area or areas of 144 square inches (929 square centimeters) or greater warrants a 40 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damages.  Id. at Note 1. 

Under DC 7802, a scar not of the head, face, or neck, that is superficial and nonlinear, and covers an area or areas of 144 square inches (929 square centimeters) or greater warrants a disability rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage. Id.  at Note 1. 

The Veteran was afforded a VA scars examination in November 2010.  The examiner reported that the Veteran had two scars on his left lower leg; specifically, his shin.  The first scar was 1 cm wide and 5 cm long.  The Veteran indicated that the scar was painful.  The examiner noted there were no signs of skin breakdown, inflammation, edema, keloid formation or abnormal texture.  The scar was superficial.  The skin was not indurated or inflexible, nor was the contour elevated or depressed.  The examiner found the scar was not adherent to underlying tissue and had no other disabling effects.  The scar was found to be discolored, in that it was darker than normal.  

The second scar on the Veteran's left shin was 2 cm wide and 2 cm long.  The Veteran indicated that this scar, too, was painful.  The examiner noted there were no signs of skin breakdown, inflammation, edema, keloid formation or abnormal texture.  The scar was superficial.  The skin was not indurated or inflexible, nor was the contour elevated or depressed.  The examiner found the scar was not adherent to underlying tissue and had no other disabling effects.  The scar was found to be discolored, in that it was lighter than normal.  

The Board further concludes that a higher rating under DC 7801 is not warranted because neither of the Veteran's scars is big enough to warrant a rating in excess of 10 percent.  In particular, the Veteran's scars are both less than the 12 square inches (77 square centimeters) that is required for a 20 percent rating under DC 7801.  Because a higher rating than 20 percent also requires a scar that is bigger in size, and because the Veteran's scars do not qualify for a 20 percent rating, such scars do not warrant a 30 or 40 percent rating either. 

Likewise, DC 7802 does not apply because the Veteran's service-connected scar is not 144 square inches (929 square centimeters) or greater. 

Finally, DC 7805 does not apply because this code is for scars that cannot be specifically evaluated under DC 7800, 7801, 7802, and 7804.  In this case, because the Veteran's scar can be evaluated under DC 7804, DC 7805 is inapplicable.  As a result, the only diagnostic code that is applicable to the Veteran's left leg scar is DC 7804, under which a disability rating of 10 percent is warranted.

In addition to the medical evidence, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings are the required clinical findings that are within the province of trained medical and mental health professionals.  See Jones, supra.  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating than 10 percent for the Veteran's left leg scar.

The Board acknowledges the Veteran's testimony during his April 2015 hearing, at which time he described being unable to easily move his left leg due to the scars.  However, the Veteran's scars are located on his shin, and are not adjacent to a joint; therefore, further evaluation of the scars on this basis is not warranted.  

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  The Board also finds that at no point during the period under consideration did the Veteran's service-connected left leg scar reflect so exceptional or so unusual a disability picture as to warrant the assignment of a rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted. Id.  

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The Veteran has two painful scars with no noted limitation of function; this is contemplated in the 10 percent rating under DC 7804.  Moreover, although, as noted, higher ratings are assignable under other diagnostic codes, the scars under consideration are not shown to be of the type or size to warrant a higher rating under any of those codes.  Significantly, there is no argument that the schedular criteria are inadequate to rate the Veteran's left leg scar.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran's scars are appropriately rated as a single disability.  As the evaluation of multiple disabilities is not here at issue, the holding of Johnson is inapposite here.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) is not met, and referral of this claim for extra-schedular consideration is not required..  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

As a final point, the Board notes that the matter of entitlement to a TDIU may be considered a component of a claim for higher rating when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in March 2014, the Veteran filed a formal claim for a TDIU based on all service-connected disabilities.  However, there is no evidence or allegation that the disability currently under consideration, alone, has actually or effectively rendered the Veteran unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has reasonably been raised in connection with the claim for higher rating herein decided, and need not be addressed in conjunction with this claim.

For all the foregoing reasons, the Board finds that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

ORDER

As new and material evidence to reopen the claim for service connection for PTSD has been received, to this limited extent, the appeal is granted.  

Service connection for PTSD is denied.

A rating in excess of 10 percent for left leg abscess scars is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

In November 2014, after the AOJ's issuance of the June 2012 SOC but prior to the AOJ's certification of the appeal to the Board, the Veteran underwent VA examinations of his thoracolumbar spine and cervical spine in connection with his claim for TDIU.  The resulting examination reports have been associated with the Veteran's claims file.  However, the file does not reflect that the AOJ has considered this evidence. 

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans, supra.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).  

Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  See 38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the AOJ to suspend, this requirement.  Under these circumstances, the Board has no alternative but to remand this matter for AOJ consideration of the additional evidence received, in the first instance, and to issue a supplemental SOC reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37.

However, prior to such consideration, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain any outstanding VA records, and give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran that have not been associated with the claims file. Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination or to otherwise obtain any additional medical opinion(s), if appropriate), readjudicate the claims for higher ratings on appeal in light of all pertinent evidence (to particularly include all that added to VBMS and/or Virtual VA since the last adjudication) and legal authority (to include consideration of whether staged rating is warranted).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


